PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance 
Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Towata et al., (Publication No. 20130097686), teaches the present invention to provide a first initialization message includes a plaintext message containing authentication content. The authentication content is generated based on a private authentication token available to the remote device using middleware. The field device also includes a BLE message analyzer to validate the plaintext message based on the authentication content using the authentication token stored by the field device.
Junk et al., (Publication No. 20200196122), teaches the present invention to provide a first initialization message includes a plaintext message containing authentication content. The authentication content is generated based on a private authentication token available to the remote device using middleware. The field device also includes a BLE message analyzer to validate the plaintext message based on the authentication content using the authentication token stored by the field device.
Nakatani et al.. (U.S. Patent No. 7,284,041), teaches the present invention to provide a distributed file system that allows access to a DFS file using a conventional protocol without making a modification on a side of a client that uses the conventional protocol, a server in the 

	However, the prior art fails to teach or suggest individually or in combination that a information processing apparatus, comprising: a processor programmed to execute a process including obtaining, from apparatus management information associating identifiers of other information processing apparatuses with resources of services being used by the other information processing apparatuses, one or more of the identifiers of the other information processing apparatuses associated with resources of a service available to a user, displaying the obtained one or more of the identifiers of the other information processing apparatuses on a display device as remote connection destinations in association with the resources of the service available to the user such that the resources of the service available to the user are selectable, and performing remote sharing with one or more of the other information processing apparatuses whose identifiers are associated with a resource selected on the display device from the resources of the service available to the user as set forth in independent claims 1, 5 and 6. 
Therefore, claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANH T NGUYEN/Primary Examiner, Art Unit 2448